Citation Nr: 9916685	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-40 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a burn 
to the right hand.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel








INTRODUCTION

The veteran had active service from January 1942 to January 
1947.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claims of entitlement to service 
connection for residuals of a burn to the right hand and for 
hearing loss.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of a burn to the right hand is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  The claim of entitlement to service connection for 
bilateral hearing loss is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a burn to the right hand is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. § 
5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the three elements of a well grounded 
claim for service connection are: 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Further, as to claims of service connection for hearing loss, 
the Court has held that the threshold for normal hearing is 
from zero to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  


Additionally, the Court has opined that 38 C.F.R. § 3.385 
(1998), discussed below, then operates to establish when 
hearing loss can be service-connected.  Id. at 159.

For purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (1998).  Specifically, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.304(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).



Factual Background

As to the issue of service connection for residuals of a burn 
to the right hand and the issue of service connection for 
bilateral hearing loss, the pertinent evidence of record 
consists of the veteran's service medical records, post-
service VA treatment records (dated from February 1979 to 
April 1996), including an April 1996 VA audiological 
evaluation, a Department of the Navy, Office of the Judge 
Advocate General, Final Investigative Report (hereinafter, 
Final Investigative Report), concerning the loss of the USS 
Turner, prepared in January 1944, and pictures submitted by 
the veteran.

The veteran's service medical records are negative for any 
complaints or treatment pertaining to the veteran's right 
hand, including burns.  The veteran's separation examination 
(conducted in January 1947) is also silent as to any reported 
or clinically observed abnormalities concerning the veteran's 
right hand.  As to the veteran's bilateral hearing loss, his 
service medical records do not document any complaints or 
treatment pertaining to either the veteran's ears, in 
general, or to his hearing.  The veteran's separation 
examination noted the veteran's whispered voice hearing to be 
15/15 in both ears; his conversational hearing was found to 
be 30/30 in both ears.

The veteran's post-service VA treatment records are negative 
for any reference to the veteran's service and events therein 
as to diagnoses made and treatment received involving the 
veteran's right hand.  Various entries dated from 1983 to 
1984 document the veteran's complaints of intermittent pain 
in the right small finger and an inability to flex the 
finger.  An August 1983 entry reflects the veteran's reports 
that he first noticed an inability to flex his right small 
finger in May 1983, when he was hospitalized for low back 
pain.  

The veteran did not remember any trauma having occurred, and 
it was noted that the veteran recently complained of pain in 
the right wrist.  The diagnoses were subacute rupture of the 
right flexor digitorum profundus to small finger and 
congenital bilateral absence of the right small flexor 
digitorum sublimis.  

It was noted that the veteran had been admitted for a planned 
arthrodesis but that surgery was canceled due to lack of 
operating room time.  A follow-up entry (dated in November 
1983) also reflects the veteran's reports of onset 
approximately six months prior.  The veteran was referred to 
rheumatology for consultation; subsequently, tenosynovitis of 
unknown etiology affecting the flexor tendons of the right 
hand was diagnosed.  

The veteran was admitted and underwent a tenosynovectomy, 
right wrist, right carpal tunnel release, synovial biopsy of 
flexor tendons of the level of the wrist and at the base of 
the small finger; repair of the small finger flexor digitorum 
profundus.  July 1984 entries indicate that the veteran was 
followed for several months in the Plastic Surgery Clinic for 
postoperative problems of a right carpal tunnel release.  The 
veteran then underwent tenolysis, right wrist.  An entry 
dated in March 1988 indicates that the veteran experienced 
contact dermatitis of the hands following exposure to 
gardening compounds.

With respect to the veteran's bilateral hearing loss, a 
February 1996 entry indicates that the veteran was referred 
for evaluation of left-sided hearing loss.  It was noted that 
the veteran reported a history of artillery noise exposure 
while in service.  An April 1996 audiological evaluation 
found the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
55
70
LEFT
35
40
50
65
75

The veteran's right ear discrimination was 88%; his left ear 
discrimination was 64%.  It was subsequently noted in an 
April 1996 Consultation Sheet that the veteran had mild to 
severe sensorineural hearing loss bilaterally, with good to 
poor discrimination.  There was no reference to or discussion 
of the veteran's service and any causal relationship.  Nor 
was there any discussion of etiology or causation.

The Navy's Final Investigative Report documented the sinking 
of the USS Turner, in January 1944.  It also addressed the 
cause of the first explosion and subsequent actions taken to 
rescue the Turner's personnel.  Paragraph 50 detailed the 
Coast Guard vessels sent to assist in this rescue attempt.

The pictures submitted by the veteran reflect the veteran's 
service in the Coast Guard, apparently placing him aboard a 
Coast Guard vessel.

Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for both residuals of a burn 
to the right hand and for bilateral hearing loss.  
Specifically, the Board acknowledges the veteran's assertions 
that he received a very bad burn to his right hand in-
service, while heating lard and saving the fat, as directed.  
Also, the Board acknowledges the veteran's assertions that 
his bilateral hearing loss is related to an in-service rescue 
attempt concerning the USS Turner, involving exploding 
ammunitions.  However, the Board must adhere to established 
laws and regulations in its determinations.  As such, the 
veteran's claim as to both issues must be denied, as he has 
not presented a well grounded claim of entitlement to service 
connection as to either issue.

Right hand burn

With respect to the veteran's claim of residuals of a burn to 
the right hand, the Board notes that the veteran's service 
medical records fail to document any complaints or treatment 
concerning the veteran's right hand, including a burn 
sustained while heating lard and saving fat.  Additionally, 
as to the post-service VA treatment records, while they do 
document a right wrist and hand disorder, they contain no 
reference to or discussion of the veteran's service within 
the context of his right hand.  

Indeed, as to the veteran's tenosynovitis, it was noted that 
it was of unknown etiology.  Also, the record indicates that 
the veteran reported an onset of problems with his right hand 
in approximately May 1983, almost 40 years after the 
veteran's separation from service.

As to the bilateral absence of the right small flexor 
digitorum sublimis, the Board notes that this disorder was 
found to be congenital.  In this respect, the Board stresses 
that congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (1998).  Moreover, although 
service connection may be granted for a congenital disease on 
the basis of aggravation, see 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998); VAOPGCREC 82-90, the Board points 
out that the veteran has never asserted aggravation.

In effect, then, the record reflects only the veteran's 
assertions as to the existence of residuals of an in-service 
burn of the right hand and any relationship to service.  
There is no indication in the record that he possesses the 
medical expertise necessary to render such opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issues involve medical causation or diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.  Therefore, absent competent medical evidence 
of a current disability and its nexus, or link, to the 
veteran's service and events therein, the veteran has not 
presented a well grounded claim of entitlement to service 
connection for residuals of a burn to the right hand.  See 
Caluza v. Brown, supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support this claim in both the statement 
of the case (dated in August 1996) and in the supplemental 
statement of the case (dated in December 1998), as he was 
informed that there was no basis in the available evidence of 
record to establish service connection for residuals of a 
burn to the right hand.  In addition, the veteran has not 
provided any indication of the existence of additional 
evidence that would make this claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  

Bilateral hearing loss

With respect to the veteran's bilateral hearing loss, while 
the Board finds competent medical evidence of current 
disability (the April 1996 VA audiological examination and a 
contemporaneous entry indicating that the veteran has severe 
sensorineural hearing loss bilaterally), the record is 
completely negative for any competent medical evidence 
linking the veteran's hearing loss to his service, including 
a reported rescue attempt involving the USS Turner and 
ammunition explosions.  

Here, the VA audiology evaluation first documents the 
veteran's bilateral hearing loss approximately 50 years after 
his separation from service.  Further, the audiology 
examination is completely silent as to the veteran's service 
and in no way suggests or indicates that the veteran's 
bilateral hearing loss is related to service.  Indeed, there 
is absolutely no discussion as to the etiology or causation 
of the veteran's bilateral hearing loss.  Rather, at most, 
the February 1996 entry merely reflects the veteran's reports 
of having been exposed to artillery noise while in service.

As for the Navy's Final Investigative Report discussing the 
sinking of the USS Turner and the pictures submitted by the 
veteran, the Board need not address any inconsistency between 
the veteran's reports of having been on a Coast Guard vessel 
sent to assist in the rescue of the Turner's personnel and 
findings contained in the report.  Here, the Board finds 
credible the veteran's assertions as to in-service 
incurrence.  However, the Board stresses that even assuming 
that the veteran participated in this rescue attempt, the 
record still is negative for any competent medical evidence 
showing a causal relationship between the veteran's current 
bilateral hearing loss (first documented almost 50 years 
after service) and this event.


Therefore, as was the case with the veteran's claim of 
entitlement to service connection for residuals of a burn to 
the right hand, the record reflects only the veteran's 
assertions as to a causal relationship between his current 
bilateral hearing loss and his service.  As before, there is 
no indication in the record that the veteran possesses the 
medical expertise necessary to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Where the determinative issue involves medical causation or 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, supra.  Therefore, absent competent 
medical evidence of a nexus, or link, between the veteran's 
current bilateral hearing loss and his service, the veteran 
has not presented a well grounded claim of entitlement to 
service connection.  See Caluza v. Brown, supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support this claim in both the statement 
of the case (dated in June 1998) and in the supplemental 
statement of the case (dated in December 1998), as he was 
informed that there was no basis in the available evidence of 
record to establish service connection for hearing loss.  In 
addition, the veteran has not provided any indication of the 
existence of additional evidence that would make this claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993);  38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for residuals of a 
burn of the right hand, or for bilateral hearing loss, VA has 
no duty to assist the appellant in developing his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of a burn to 
the right hand, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bilateral hearing loss, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

